Citation Nr: 1454358	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In April 2014, the Veteran testified before the undersigned.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's service-connected cervical spine disability does not result in favorable ankylosis of the cervical spine or the entire spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.  

VA has also informed the claimant of its duty to assist in obtaining records and supportive evidence.  The Veteran's VA medical and examination records pertinent to treatment of cervical spine issues have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran did indicate that he receives Social Security Administration (SSA) disability benefits, and VA attempted to obtain those records in order to make them part of the Veteran's claims file.  The SSA responded to the VA's request for documentation in April 2013, stating that the Veteran's records have been destroyed.  In June 2013, VA issued a Formal Finding of Unavailability of Federal Records, stating that it has determined that the Veteran's SSA records were not available for review.

The Veteran was also afforded VA examinations in December 2009 and August 2013, with an addendum in November 2013.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 
38 C.F.R. § 4.45 (2014).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2014).  The Veteran has been diagnosed with chronic cervical muscle strain and degenerative arthritis of the spine.  The Veteran's cervical spine disability can be rated under Diagnostic Code 5242, which treats degenerative disorders of the spine, or under Diagnostic Code 5003, which treats degenerative arthritis, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The highest rating one can achieve under Diagnostic Code 5003 is 20 percent - because the Veteran is currently rated at 30 percent disabled, only Diagnostic Code 5242 could result in a rating higher than the current one, and only Diagnostic Code 5242 will therefore be considered.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2014).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a (2014).

The Veteran is currently rated at 30 percent for his cervical spine disability under the General Rating Formula specified in 38 C.F.R. § 4.71a. This means that the medical evidence shows that the Veteran  has forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (the Veteran has the former - forward flexion of the cervical spine to 15 degrees).  In order to warrant a disability rating in excess of 30 percent under this formula, the evidence must show: unfavorable ankylosis of the entire cervical spine (40 percent); or unfavorable ankylosis of the entire spine (100 percent) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury and disease.  Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  Separate 20 percent disability ratings were assigned for neurological dysfunction of the right and left upper extremities in December 2013.  The Veteran expressed his satisfaction with these rating at his April 2014 personal hearing.  Transcript at p. 3.  As such, no consideration of bilateral upper extremity symptoms will be undertaken herein.

Diagnostic Code 5243, which addresses intervertebral disc syndrome (IVDS), is also potentially applicable to the Veteran's cervical spine disability.  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

A rating in excess of 30 percent is not warranted because the evidence does not demonstrate unfavorable ankylosis of the entire cervical spine (40 percent) or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a (2014).  Specifically, at his VA examination in December 2009, the Veteran exhibited cervical spine range of motion of 20 degrees of forward flexion.  The examination revealed extreme tenderness over the entire cervical spine, with no muscle spasms.  X-rays of the spine showed minimal degenerative changes.  There was no ankylosis of the cervical spine, or of the entire spine noted.  
  
During the August 2013 VA examination, the Veteran exhibited cervical spine range of motion of 15 degrees of forward flexion.  Joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of muscle spasm, and the examination revealed cervical spine tenderness.  There was no ankylosis of the cervical spine, or of the entire spine.  The examiner noted that the Veteran injured his neck in active service, and then had several episodes of "pinched nerves" post-service.  The Veteran reported flare-ups, during which he had increased neck pain when he attempted to move his neck in almost any direction.  The examiner related that the Veteran did not have IVDS of the cervical spine.  The Veteran did not report any incapacitating episodes.  

VA treatment records document the Veteran's ongoing complaint of chronic and severe cervical spine/neck pain.  However, none of the records include any findings related to range of motion studies.  There is also no record of any physician prescribed bed rest due to IVDS, or any other cervical spine issues.
During the April 2014 hearing before the Board, the Veteran testified that his neck hurt him constantly, and he had trouble moving it.  The Veteran also stated that his neck made "popping" sounds.

In considering the applicable rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 30 percent rating already assigned, per the schedular criteria enumerated in Diagnostic Code 5242.  The report of the August 2013 VA examination explicitly noted the Veteran's limitation of forward flexion due to pain.

Application of the tenets of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 was not necessary as the Veteran had been in receipt of the maximum schedular rating based on limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

For all of the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 30 percent for his cervical disability.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Consideration has been given as to whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1). 

The Board acknowledges that the Veteran testified that his neck hurt him all the time and that he had trouble moving it.  The Veteran is competent to report symptoms of his cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability of cervical spine disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected cervical disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).    

The Board also notes that Diagnostic Code 5243, which addresses intervertebral disc syndrome (IVDS), is inapplicable in this case, as the Veteran has specifically been noted by a medical examiner not to have IVDS. 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities and the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's cervical spine disability with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2014).  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or has claimed to be unemployable.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 30 percent for a cervical spine disability is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


